                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA

MICHAEL J. KALIS,                   )                 3:17-cv-00554-MMD-WGC
                                    )
            Plaintiff,              )                 MINUTES OF THE COURT
vs.                                 )
                                    )                 November 26, 2018
WICKMAN, et al.,                    )
                                    )
            Defendants.             )
___________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          Katie Lynn Ogden      REPORTER:        None Appearing

COUNSEL FOR PLAINTIFF(S):             None Appearing

COUNSEL FOR DEFENDANT(S):               None Appearing

MINUTE ORDER IN CHAMBERS:

        The court referred this case to the Court’s Inmate Early Mediation Program and entered a stay
in this action for ninety (90) days to allow Plaintiff and Defendants an opportunity to settle their
dispute before the $350.00 filing fee is paid, an answer is filed, or the discovery process begins
(ECF No. 10). The order further directed the Office of Attorney General to file a report regarding
the results of the 90-day stay either on or before ninety (90) days from entry of the screening order
filed August 27, 2018.

       An Early Mediation Conference (“EMC”) has been scheduled for December 4, 2018, at
8:30 a.m. which is after the ninety (90) day stay is set to expire.

         In view of the EMC being scheduled after the current deadline set for the 90-day status
report, the stay is extended through Friday, December 14, 2018, to allow the Defendants time to
file the 90-day status report. Defendants shall file the 90-day status report on or before that date.

       IT IS SO ORDERED.

                                                      DEBRA K. KEMPI, CLERK

                                                      By:        /s/
                                                              Deputy Clerk
